DETAILED ACTION
	Applicant’s amendment and remarks filed April 14, 2021 are acknowledged and entered.  Claims 1-7, 9-18, 20 and new claims 21-23 are pending and under examination.

Claims Summary
	Claims 1-7, 9, 10 and 21, in various embodiments, are directed to a method of generating an active immune response in a subject by administering an effective amount of a rabies-neutralizing (e.g., neutralizes infectivity of rabies virus (claim 3)) monoclonal antibody (e.g., two rabies-neutralizing antibodies (claim 6)) concurrently or sequentially with a rabies antigen (e.g., attenuated virus or recombinant vaccine (claim 4)) by the same route or different routes (e.g., intravenous (claims 9 and 10)).  The antigen is administered between about 5 minutes or 1 hour and about 3 weeks following administration of the monoclonal antibody, or vice versa (claims 2 and 5).  In another embodiment, the monoclonal antibody administration occurs between 1 and 5 days after administering the rabies antigen (claim 21).  The subject is immunologically protected from the rabies antigen (claim 7).  The monoclonal antibody does not substantially inhibit endogenous production of antibodies against rabies G protein.  
	Claims 11-18, 20, 22 and 23, in various embodiments, are directed to a method for ameliorating or eliminating the severity of an existing rabies infection or of limiting an existing rabies infection in a subject, comprising administration to the subject an effective amount of a monoclonal antibody (e.g., two antibodies (claim 20)) concurrently or sequentially with a rabies antigen by the same route or different routes (e.g., intravenous (claims 16 and 17), wherein the antibody neutralizing infectivity of the rabies virus and enhances the subject’s endogenous immunological response to the rabies virus (claim 18).  The antigen is administered between 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-18 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the World Health Organization’s Position Paper on Rabies Vaccines (Weekly Epidemiological Record, August 6, 2010, 85(32):309-320, “the WHO Position Paper”), in view of Hooper et al. (US 2004/0013672 A1, “Hooper”) and the World Health Organization’s Consultation on a Rabies Monoclonal Antibody Cocktail for Rabies Post Exposure Treatment (WHO, Geneva, 23-24 May 2002, “the WHO 2002 doc”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
The WHO Position Paper discloses a method for rabies post-exposure prophylaxis (PEP) comprising immediate vaccination and administration of rabies immunoglobulin (RIG) (see page (claims 4 and 13).  The RIG portion is disclosed as being of human or equine origin, HRIG or ERIG, (see page 316, left column, “Rabies immunoglobulin” section), and administered one time, at the start of initiation of PEP vaccination, or as soon as possible, into or around the site(s) of the wound(s), and optionally, additionally, intramuscularly, at a site distant from the administration site of the rabies vaccine (see page 320, left column, second full paragraph) (claims 9, 10, 16 and 17).  Immediate administration of both the vaccine and RIG falls within the scope of an interval of “concurrently”, “sequentially”, “about 5 minutes” or “about 1 hour” (see page 318, left column, “Post-exposure prophylaxis” section) (claims 1, 2, 5, 12 and 14).  Additionally, the WHO Position Paper indicates that RIG should be given at the initiation of post-exposure vaccination or as soon as possible, no later than seven days after the first dose of rabies vaccine (see page 320, left column, second full paragraph), which reasonably encompasses administration of RIG at day 0, 1, 2, 3, 4, 5, 6 and 7 (claim 21-23). 
The WHO Position Paper discloses the use of HRIG and ERIG and troubling issues of shortages (HRIG), great expense (HRIG), and/or safety concerns over anaphylactic shock in humans when using equine RIG (see page 316, left column, “Rabies immunoglobulin” section).  However, the suggestion to use rabies virus-neutralizing, human monoclonal antibodies in place of RIG is absent.
Hooper discloses a cocktail of rabies virus-neutralizing human monoclonal antibodies for PEP in place of HRIG (see abstract and paragraphs [0099]-[0102]), citing the same issues as the WHO Position Paper with regard to HRIG or ERIG being not readily available and safety (claims 1, 3, 6, 7, 11, 15, 18, 20).  Additionally, one would have had a reasonable expectation of success in view of the WHO 2002 doc’s suggestion to use a monoclonal antibody cocktail for rabies PEP in combination with vaccination, given the limitations of RIG, such as shortages, expense and safety concerns (see the WHO 2002 doc, page 1 in full).
With regard to the new limitation in claims 1, 11 and all dependent claims, “the monoclonal antibody does not substantially inhibit endogenous production of antibodies against rabies G protein”, this would have been a natural outcome of doing what the prior art suggests.  
Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
	Applicant’s arguments filed April 14, 2021 have been carefully considered but fail to persuade.  Applicant’s argument concerning the limitations in new claims 21-23 have been addressed in the rejection above.
Applicant also argues that the cited references do not indicate that the monoclonal antibody does not substantially inhibit endogenous production of antibodies against rabies G protein.  Applicant asserts that inhibition of endogenous antibodies may result from neutralization of rabies infection by the administered antibodies.  Applicant points to their experimental results (Example 2 and Figures 3A and 3B) showing that unexpected, high levels of endogenous antibodies to rabies G protein were observed even after administration to two monoclonal antibodies against rabies.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., rejection of new claims 21-23).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648